        Case 5:20-mc-80156-JD Document 6 Filed 09/21/20 Page 1 of 2




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Steven E. Bledsoe (SBN 157811)
   sbledsoe@larsonllp.com
 3 Paul A. Rigali (SBN 262948)
   prigali@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone: (213) 436-4888
 6 Facsimile: (213) 623-2000

 7 Attorneys for Proposed Intervenor
   TEMUR AKHMEDOV
 8
                                UNITED STATES DISTRICT COURT
 9
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10

11
   IN RE APPLICATION OF TATIANA                   Case No. 5:20-mc-80156-VKD
12 AKHMEDOVA,
                                                  PROPOSED INTERVNOR TEMUR
13                Applicant,                      AKHMEDOV’S CERTIFICATION OF
                                                  INTERESTED ENTITIES OR PERSONS
14

15                                                Judge:   Hon. Virginia K. DeMarchi
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    Case No. 5:20-mc-80156-VKD
                        CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
         Case 5:20-mc-80156-JD Document 6 Filed 09/21/20 Page 2 of 2




 1          TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO ALL
 2 INTERESTED PARTIES:

 3          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
 4 named parties, there is no such interest to report.

 5 Dated: September 21, 2020                    LARSON O’BRIEN LLP

 6

 7
                                                By:    /s/ Stephen G. Larson
 8                                                   Stephen G. Larson
                                                     Steven E. Bledsoe
 9                                                   Paul A. Rigali
10                                              Attorneys for Proposed Intervenor
                                                TEMUR AKHMEDOV
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2                    Case No. 5:20-mc-80156-VKD
                           CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
